DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ken Matsubara (WO2017/110545) in which we considered U. S. Patent Application: 2019/0006069, here after Matsubara) as its legal English translation, further in view of Minoru Yamasaki et al (U. S. Patent: 5626962, here after Yamasaki), and Mitsuru Odahara et al (WO2013/05700, here after Odahara).
Claim 1 is rejected. Matsubara teaches a method of producing a coating treatment solution comprising a solution containing a metal element M and iron, the metal element becoming divalent cations (Zn or Mn), the coating treatment solution being used for forming a ferrite film having a spine! type crystal structure MFe2O4 on a surface of a soft magnetic material [abstract lines 1-5, 0083], comprising steps of:
preparing a first solution which contains the metal element M and iron;
preparing a second solution by adding an alkaline solution (NaOH) to the first solution (adding NaOH solution to aqueous solution containing chloride Fe, and Chloride Mn, and Chloride Zn) [0083 lines 3-7]; and
producing the coating treatment solution (ferrite forming solution) by using the second solution [0083]. Matsubara does not teach preparing the second solution in a non-oxidizing atmosphere. Yamasaki teaches non-oxidizing atmosphere for each addition and stirring for producing spinel ferrite coating causes gradually changing of the coercive force with passage of reaction time [column 9 lines 55-60] therefore there would be a better control over the reaction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of making a solution for ferrite coating on particles as Matsubara teaches where mixing and preparing solution is done in no-oxidizing atmosphere, because it helps gradually changing of the coercive force with passage of reaction time. Matsubara teaches the step of preparing the first solution comprising a metal salt containing Fe (iron chloride) dissolved into a solution containing a metal salt which contains the metal element M (Zn an Mn chlorides are dissolves in aqueous solution) [0083]. Matsubara does not teach dissolving metal salt including metal element M (Zn or Mn) in solvent, and dissolving metal salt including Fe in solvent and mixing solution. Odahara teaches forming M ferrite (Zn ferrite) on metal particles [abstract], by forming water solution of iron chloride and water solution of zinc chloride and then mix them together [0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of making a solution for ferrite coating on particles as Matsubara and Yamasaki teach wherein the first solution is made by method of Odahara, because it is suitable method for making ferrite coating on metal powders.
Claim 2 is rejected for the same reason claim 1 is rejected above. For the same reason as Yamasaki teaches each addition and stirring is preferred in a non-oxidizing atmosphere (see claim 1 rejection above).
Claims 7-8 are rejected as Matsubara teaches the first solution and the second solution are an aqueous solution, and the second solution has a pH of 8[0083].
Claims 9-10 are rejected as Matsubara teaches the coating treatment solution further contains urea [0083].
Claim 11 is rejected as Matsubara teaches contacting the coating solution with soft magnetic material forms a ferrite film of the spinel type crystal structure MFe204 on a surface of the soft magnetic material [0083].
Claim 12 is rejected as Matsubara teaches the soft material is a soft magnetic particle and the coating material is a magnetic core powder made of the soft magnetic particles, surfaces of which are covered with the ferrite film [abstract lines 1-4].
Claim 13 is rejected. Matsubara teaches a coating treatment solution comprising a solution containing a metal element M and iron, the metal element becoming divalent cations, and the coating treatment solution being used for forming a ferrite film having a spinel type crystal structure MFe2O4 on a surface of a soft magnetic material, and the coating treatment solution containing the metal element M and iron and having a pH of 8[abstract, 0083].
Claims 5-6 are rejected. Yamasura teach preparing the second solution in a non- oxidizing atmosphere [see claim 1 rejection above], but doesn’t teach a solvent to be used for preparing of the solutions is bubbled by using an inert gas in the non-oxidizing atmosphere. Odahara teaches carrying bubbling nitrogen gas in solution of zinc chloride
and iron chloride to prevent oxidation [0026]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a method of making a solution for ferrite coating on particles as Matsubara, and Yamasaki teach where the solution is bubbled by using an inert gas and in the non-oxidizing atmosphere, because it further prevents reaction of the liquid from oxidation.
Claim 14 is rejected. Matsubara, and Yamasaki teach limitation of claim 13, and they do not teach the oxygen content in the solution. Odahara teaches carrying bubbling nitrogen gas in solution of zinc chloride and iron chloride to prevent oxidation [0026]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made have a coating treatment solution as Matsubara, and Yamasaki teach wherein the coating treatment solution has a dissolved oxygen having a concentration of dissolved oxygen of not more than 10%, because it bubbling nitrogen gas further reduces the dissolved oxygen in the solution (to less than 10%).
Response to Arguments
Applicant's arguments filed 07/14/22 have been fully considered but they are not persuasive. The applicant argues Matsubara does not teach steps of making the first solution as claim 1 requires, however Odahara teaches it (see claim 1 rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712